Case: 15-11357   Date Filed: 12/01/2015   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11357
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 7:11-cr-00057-HL-TQL-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

LEE DOUGHERTY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (December 1, 2015)



Before JORDAN, JILL PRYOR, and EDMONDSON, Circuit Judges.
                    Case: 15-11357        Date Filed: 12/01/2015         Page: 2 of 8


PER CURIAM:



          Lee Grace Dougherty appeals the procedural and substantive reasonableness

of her above-guidelines total sentence of 360 months. The sentence was imposed

after Dougherty pleaded guilty to armed bank robbery and to discharging a firearm

during a crime of violence, in violation of 18 U.S.C. § 2113(a), (b) and 18 U.S.C.

§ 924(c)(1)(A)(iii).1 Dougherty’s sentence varied 183 months above the top end of

the advisory guidelines range of 166 to 177 months. No reversible error has been

shown; we affirm.

          Briefly stated, Dougherty and her two brothers, by a show of force, robbed a

bank in Georgia.2 Each sibling carried a gun during the robbery (including an AK-

47); upon entering the bank, Dougherty and one brother each actually fired a shot

into the ceiling. Several days after the robbery, the siblings were located in

Colorado, where they engaged in a high-speed car chase. During the chase,

multiple shots were fired at pursuing officers.

          We review Dougherty’s final sentence for procedural and substantive

reasonableness. See United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir.

2008). A sentence may be procedurally unsound if the district court calculates

1
 In a published decision, we previously vacated Dougherty’s 428-month sentence and remanded
for the district court to resentence Dougherty without application of a sentencing enhancement
under U.S.S.G. § 3A1.2. See United States v. Dougherty, 754 F.3d 1353, 1359 (11th Cir. 2014).
2
    The complete factual history of this case is set forth in our initial opinion.
                                                     2
                Case: 15-11357   Date Filed: 12/01/2015    Page: 3 of 8


incorrectly the guidelines range, treats the guidelines as mandatory, fails to

consider the 18 U.S.C. § 3553(a) factors, chooses a sentence based on clearly

erroneous facts, or fails to explain adequately the chosen sentence. Id.

      After determining a sentence is procedurally sound, we evaluate the

substantive reasonableness of a sentence -- whether one inside or outside the

guidelines range -- under a deferential abuse-of-discretion standard. Gall v. United

States, 128 S.Ct. 586, 597 (2007). In reviewing the substantive reasonableness of a

sentence, we examine “the totality of the circumstances, including . . . whether the

statutory factors in § 3553(a) support the sentence in question.” Gonzalez, 550

F.3d at 1324.

      When a sentence is above the guidelines range, we “may consider the

deviation, but must give due deference to the district court’s decision that the

§ 3553(a) factors, on a whole, justify the extent of the variance.” United States v.

Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (quotation omitted). “We may

vacate a sentence because of the variance only if we are left with the definite and

firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” United States v. Shaw,

560 F.3d 1230, 1238 (11th Cir. 2009) (quotation omitted). “[T]hat we might




                                          3
               Case: 15-11357     Date Filed: 12/01/2015   Page: 4 of 8


reasonably have concluded that a different sentence was appropriate is insufficient

to justify reversal.” Id. (quotation omitted).

      Dougherty bears the burden of establishing that her sentence is unreasonable

in the light of both the record and the section 3553(a) factors. See United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Dougherty first contends that the district court applied incorrectly a two-

level enhancement for reckless endangerment, pursuant to U.S.S.G. § 3C1.2. We

rejected this argument in our initial decision in this case, concluding expressly that

application of the reckless-endangerment enhancement to Dougherty’s sentence

was proper. See Dougherty, 754 F.3d at 1360. Under the law-of-the-case doctrine,

we are bound by the findings of fact and by the conclusions of law made in an

earlier appeal in the same case. United States v. Stinson, 97 F.3d 466, 469 (11th

Cir. 1996). Because none of the doctrine’s three exceptions apply in this instance,

our initial decision on this issue is binding; and we are precluded from reviewing

Dougherty’s argument in this appeal. See id.

      Dougherty has failed to demonstrate that her sentence is procedurally

unreasonable. The district court calculated properly the guidelines range and

treated the guidelines as advisory. In determining Dougherty’s sentence, the

district court said expressly that it had considered the section 3553(a) factors. See

United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (a district court’s


                                           4
               Case: 15-11357     Date Filed: 12/01/2015    Page: 5 of 8


acknowledgment that it considered the section 3553(a) factors suffices to

demonstrate that it did so). The district court also explained that an above-

guidelines sentence was necessary -- particularly in the light of the nature and

circumstances of Dougherty’s offenses, Dougherty’s history and characteristics,

the need to reflect the seriousness of the offenses, to promote respect for the law, to

provide just punishment, to afford deterrence, and to protect the public. That the

district court did not discuss individually each section 3553(a) factor does not

render the sentence unreasonable. See id. (the district court is not required to

discuss each of the section 3553(a) factors on the record).

      In explaining why an upward variance was warranted in this case, the district

court also noted that it had considered the death threats made to bank customers

and employees, the number and kinds of guns used during the robbery, the number

of shots fired during the robbery, and the substantial risk to the officers and to the

public resulting from Dougherty’s attempt to flee police in Colorado.

      On this record, we cannot say that the district court failed to explain

sufficiently its reasons for sentencing Dougherty above the advisory guidelines

range. Nor can we say that the district court relied on clearly erroneous facts.

Instead, the district court relied upon unobjected-to facts contained in the

Presentence Investigation Report (“PSI”). See United States v. Wade, 458 F.3d




                                           5
              Case: 15-11357      Date Filed: 12/01/2015   Page: 6 of 8


1273, 1277 (11th Cir. 2006) (“failure to object to allegations of fact in a PSI admits

those facts for sentencing purposes.”).

      Dougherty has also failed to demonstrate that her above-guidelines sentence

substantively was unreasonable. Dougherty’s total sentence is below the total

statutory maximum sentence of life imprisonment. See United States v. Valnor,

451 F.3d 744, 751-52 (11th Cir. 2006) (affirming an upward variance and

observing that the ultimate sentence was appreciably below the statutory

maximum). And Dougherty’s sentences for each count -- 240 months for armed

robbery and 120 months for the firearm offense -- are also well below the

respective statutory maximums for each offense. See 18 U.S.C. § 2113(d)

(providing a 25-year maximum sentence); 18 U.S.C. § 924(c)(1)(A)(iii) (maximum

sentence of life imprisonment).

      Although Dougherty was sentenced substantially above her advisory

guidelines range, we have affirmed as reasonable upward variances of a similar

degree. See, e.g., United States v. Overstreet, 713 F.3d 627, 631, 639 (11th Cir.

2013) (affirming a 420-month sentence where the advisory guidelines range was

180 to 188 months); United States v. Brown, 772 F.3d 1262, 1267 (11th Cir. 2014)

(affirming a 240-month sentence where the advisory guidelines range was 78 to 97

months).




                                          6
              Case: 15-11357     Date Filed: 12/01/2015   Page: 7 of 8


      Dougherty argues that the district court failed to weigh properly the section

3553(a) factors and failed to consider adequately the mitigating factors. But “[t]he

weight to be accorded any given § 3553(a) factor is a matter committed to the

sound discretion of the district court, and we will not substitute our judgment in

weighing the relevant factors.” Amedeo, 487 F.3d at 832 (quotations and

alterations omitted). That the district court afforded more weight to some factors,

such as the serious nature of Dougherty’s offenses and the need to afford adequate

deterrence and to provide just punishment than it did to other mitigating factors

does not make Dougherty’s sentence unreasonable.

      We reject Dougherty’s argument that a variance was unnecessary because

her offense conduct was already accounted for in her guidelines range. In

imposing a variance under section 3553(a), the court can permissibly consider

conduct that already has been considered in calculating the guidelines range. See

Williams, 526 F.3d at 1324. We also reject Dougherty’s contention that the

upward variance amounts to double counting: the district court applied a variance

based on the section 3553(a) factors, not a departure under the guidelines. See

United States v. Webb, 665 F.3d 1380, 1382 (11th Cir. 2012) (“Impermissible

double counting occurs only when one part of the Guidelines is applied to increase

a defendant’s punishment on account of a kind of harm that has already been fully

accounted for by application of another part of the Guidelines.”).


                                          7
              Case: 15-11357     Date Filed: 12/01/2015   Page: 8 of 8


      Dougherty contends that her sentence creates an unwarranted disparity

between similarly-situated defendants. Dougherty has identified no case, however,

involving a truly similarly-situated defendant: one who committed armed robbery,

discharged a gun during a crime of violence, and engaged in a high-speed chase

with weapon use. Moreover, Dougherty fails to take into consideration the

sentences of her similarly-situated codefendants, who were sentenced to 428 and to

360 months for the same offense conduct. See, e.g., Dougherty, 754 F.3d at 1363-

64 (affirming as substantively reasonable Dougherty’s codefendant’s 428-month

sentence).

      On this record, we cannot say that Dougherty’s above-guidelines sentence

was unreasonable or that “the district court committed a clear error of judgment in

weighing the § 3553(a) factors.” See Shaw, 560 F.3d at 1238. Dougherty has

failed to meet her burden of showing that her sentence is unreasonable, either

procedurally or substantively.

      AFFIRMED.




                                         8